       Case 2:21-cv-00796-JCC Document 1 Filed 06/11/21 Page 1 of 16




 1
 2
                          UNITED STATES DISTRICT COURT
 3                       WESTERN DISTRICT OF WASHINGTON
 4
                                   AT SEATTLE

 5                                            ) No.: _
     Amber Romo, individually and on
 6                                            )
     behalf of all others similarly situated, )
                                              ) CLASS ACTION COMPLAINT
 7                 Plaintiff,                 )
                                              )
 8         vs.                                )
                                              ) DEMAND FOR JURY TRIAL
 9                                            )
                                              )
10                                            )
     Optimum Outcomes, Inc. and John          )
11
     Does 1-25.
12
                   Defendant(s)
13
14         Plaintiff Amber Romo ("Plaintiff"), by and through her attorneys, Brubaker
15
     Law Group PLLC, as and for her Complaint against Defendants Optimum
16
17   Outcomes, Inc. (“Defendant OOI”), individually and on behalf of a class of all others
18
     similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based
19
20   upon information and belief of Plaintiff’s counsel, except for allegations specifically
21   pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.
22
23
24
25
26
27
28
          COMPLAINT                    1                              Brubaker Law Group PLLC
                                                                                14506 NE 184th Pl
                                                                          Woodinville, WA 98072
                                                                                    206-335-8746
                                                                   michael@brubakerlawgroup.com
     Case 2:21-cv-00796-JCC Document 1 Filed 06/11/21 Page 2 of 16




 1               INTRODUCTION/PRELIMINARY STATEMENT
 2
         1.     Congress enacted the Fair Debt Collection Practices Act (the
 3
 4
      “FDCPA”) in 1977 in response to the “abundant evidence of the use of abusive,

 5    deceptive, and unfair debt collection practices by many debt collectors.” 15
 6
      U.S.C. §1692(a). At that time, Congress was concerned that “abusive debt
 7
 8    collection practices contribute to the number of personal bankruptcies, to
 9
      material instability, to the loss of jobs, and to invasions of individual privacy.”
10
11
      Id. Congress concluded that “existing laws…[we]re inadequate to protect

12    consumers,” and that “‘the effective collection of debts’ does not require
13
      ‘misrepresentation or other abusive debt collection practices.’” 15 U.S.C. §§
14
15    1692(b) & (c).
16
         2.     Congress explained that the purpose of the Act was not only to
17
18
      eliminate abusive debt collection practices, but also to “insure that those debt

19    collectors who refrain from using abusive debt collection practices are not
20
      competitively disadvantaged.” Id. § 1692(e). “After determining that the
21
22    existing consumer protection laws ·were inadequate.” Id. § l692(b), Congress
23
      gave consumers a private cause of action against debt collectors who fail to
24
25
      comply with the Act. Id. § 1692k.

26
27
28
        COMPLAINT                    2                              Brubaker Law Group PLLC
                                                                              14506 NE 184th Pl
                                                                        Woodinville, WA 98072
                                                                                  206-335-8746
                                                                 michael@brubakerlawgroup.com
     Case 2:21-cv-00796-JCC Document 1 Filed 06/11/21 Page 3 of 16




 1                            JURISDICTION AND VENUE
 2
         3.     The Court has jurisdiction over this class action pursuant to 15 U.S.C.
 3
 4
      § 1692 et. seq. and 28 U.S.C. § 2201. The Court has pendent jurisdiction over

 5    the State law claims in this action pursuant to 28 U.S.C. § 1367(a).
 6
         4.     Venue is proper in this judicial district pursuant to 28 U.S.C.
 7
 8    § 1391(b)(2) as this is where the Plaintiff resides as well as where a substantial
 9
      part of the events or omissions giving rise to this claim occurred.
10
11
                                 NATURE OF THE ACTION

12       5.     Plaintiff brings this class action on behalf of a class of Washington
13
      consumers under §1692 et seq. of Title 15 of the United States Code, commonly
14
15    referred to as the Fair Debt Collections Practices Act (“FDCPA”), and
16
         6.     Plaintiff is seeking damages and declaratory relief.
17
18
                                          PARTIES

19       7.     Plaintiff is a resident of the State of Washington, County of
20
      Snohomish, with an address of 9421 244th SW, Apt. G103, Edmonds, WA
21
22    98020.
23
         8.     Defendant OOI is a "debt collector" as the phrase is defined in 15
24
25
      U.S.C. § 1692(a)(6) and used in the FDCPA with an address at 3200 Spring

26    Forest Road, Suite 220, Raleigh, NC 27616 with an address for service, care of
27
28
        COMPLAINT                    3                             Brubaker Law Group PLLC
                                                                             14506 NE 184th Pl
                                                                       Woodinville, WA 98072
                                                                                 206-335-8746
                                                                michael@brubakerlawgroup.com
     Case 2:21-cv-00796-JCC Document 1 Filed 06/11/21 Page 4 of 16




 1    its registered agent, Corporation Service Company, at 300 Deschutes Way, SW
 2
      Ste 208 MC-CSC1, Tumwater, WA 98501.
 3
 4
         8.      Upon information and belief, Defendant OOI is a company that uses

 5    the mail, telephone, and facsimile and regularly engages in business the
 6
      principal purpose of which is to attempt to collect debts alleged to be due
 7
 8    another.
 9
         9.      John Does l-25, are fictitious names of individuals and businesses
10
11
      alleged for the purpose of substituting names of Defendants whose identities

12    will be disclosed in discovery and should be made parties to this action.
13
14                                  CLASS ALLEGATIONS
15       10.     Plaintiff brings this claim on behalf of the following case, pursuant to
16
      Fed. R. Civ. P. 23(a) and 23(b)(3).
17
18
         11.     The Class consists of:

19               a. all individuals with addresses in the State of Washington;
20
                 b. to whom Defendant FAI sent an initial collection letter attempting
21
22                  to collect a consumer debt;
23
                 c. that did not properly inform the Plaintiff of her rights under 15
24
25
                    U.S.C. § 1692g;

26
27
28
        COMPLAINT                     4                             Brubaker Law Group PLLC
                                                                              14506 NE 184th Pl
                                                                        Woodinville, WA 98072
                                                                                  206-335-8746
                                                                 michael@brubakerlawgroup.com
     Case 2:21-cv-00796-JCC Document 1 Filed 06/11/21 Page 5 of 16




 1              d. which letter was sent on or after a date one (1) year prior to the
 2
                   filing of this action and on or before a date twenty-one (2l) days
 3
 4
                   after the filing of this action.

 5       12.    The identities of all class members are readily ascertainable from the
 6
      records of Defendants and those companies and entities on whose behalf they
 7
 8    attempt to collect and/or have purchased debts.
 9
         13.    Excluded from the Plaintiff Class are the Defendants and all officer,
10
11
      members, partners, managers, directors and employees of the Defendants and

12    their respective immediate families, and legal counsel for all parties to this
13
      action, and all members of their immediate families.
14
15       14.    There are questions of law and fact common to the Plaintiff Class,
16
      which common issues predominate over any issues involving only individual
17
18
      class members. The principal issue is whether the Defendants' written

19    communications to consumers, in the forms attached as Exhibit A, violate 15
20
      U.S.C. §§ l692e and 1692g.
21
22       15.    The Plaintiff’s claims are typical of the class members, as all are
23
      based upon the same facts and legal theories. The Plaintiff will fairly and
24
25
      adequately protect the interests of the Plaintiff Class defined in this complaint.

26    The Plaintiff has retained counsel with experience in handling consumer
27
      lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor
28
        COMPLAINT                     5                             Brubaker Law Group PLLC
                                                                              14506 NE 184th Pl
                                                                        Woodinville, WA 98072
                                                                                  206-335-8746
                                                                 michael@brubakerlawgroup.com
     Case 2:21-cv-00796-JCC Document 1 Filed 06/11/21 Page 6 of 16




 1    her attorneys have any interests, which might cause them not to vigorously
 2
      pursue this action.
 3
 4
         16.    This action has been brought, and may properly be maintained, as a

 5    class action pursuant to the provisions of Rule 23 of the Federal Rules of Civil
 6
      Procedure because there is a well-defined community interest in the litigation:
 7
 8              a. Numerosity: The Plaintiff is informed and believes, and on that
 9
                   basis alleges, that the Plaintiff Class defined above is so numerous
10
11
                   that joinder of all members would be impractical.

12              b. Common Questions Predominate: Common questions of law and
13
                   fact exist as to all members of the Plaintiff Class and those
14
15                 questions predominance over any questions or issues involving
16
                   only individual class members. The principal issue is whether the
17
18
                   Defendants’ written communications to consumers, in the forms

19                 attached as Exhibit A violate 15 USC §l692e and 1692g.
20
                c. Typicality: The Plaintiff’s claims are typical of the claims of the
21
22                 class members. The Plaintiffs and all members of the Plaintiff
23
                   Class have claims arising out of the Defendants' common uniform
24
25
                   course of conduct complained of herein.

26              d. Adequacy: The Plaintiff will fairly and adequately protect the
27
                   interests of the class members insofar as Plaintiff have no interests
28
        COMPLAINT                   6                              Brubaker Law Group PLLC
                                                                             14506 NE 184th Pl
                                                                       Woodinville, WA 98072
                                                                                 206-335-8746
                                                                michael@brubakerlawgroup.com
     Case 2:21-cv-00796-JCC Document 1 Filed 06/11/21 Page 7 of 16




 1                 that are adverse to the absent class members. The Plaintiff is
 2
                   committed to vigorously litigating this matter. Plaintiff has also
 3
 4
                   retained counsel experienced in handling consumer lawsuits,

 5                 complex legal issues, and class actions. Neither the Plaintiff nor
 6
                   her counsel have any interests which might cause them not to
 7
 8                 vigorously pursue the instant class action lawsuit.
 9
                e. Superiority: A class action is superior to the other available means
10
11
                   for the fair and efficient adjudication of this controversy because

12                 individual joinder of all members would be impracticable. Class
13
                   action treatment will permit a large number of similarly situated
14
15                 persons to prosecute their common claims in a single forum
16
                   efficiently and without unnecessary duplication of effort and
17
18
                   expense that individual actions would engender.

19       17.    Certification of a class under Rule 23(b)(3) of the Federal Rules of
20
      Civil Procedure is also appropriate in that the questions of law and fact common
21
22    to members of the Plaintiff Class predominate over any questions affecting an
23
      individual member, and a class action is superior to other available methods for
24
25
      the fair and efficient adjudication of the controversy.

26
27
28
        COMPLAINT                    7                             Brubaker Law Group PLLC
                                                                             14506 NE 184th Pl
                                                                       Woodinville, WA 98072
                                                                                 206-335-8746
                                                                michael@brubakerlawgroup.com
     Case 2:21-cv-00796-JCC Document 1 Filed 06/11/21 Page 8 of 16




 1       18.    Depending on the outcome of further investigation and discovery,
 2
      Plaintiff may, at the time of class certification motion, seek to certify a class(es)
 3
 4
      only as to particular issues pursuant to Fed. R. Civ. P. 23(c)(4).

 5
 6
                                  FACTUAL ALLEGATIONS
 7
 8       19.    Plaintiff repeats, reiterates and incorporates the allegations contained
 9
      in paragraphs numbered above herein with the same force and effect as if the
10
11
      same were set forth at length herein.

12       20.    Some time prior to November 23, 2020, an obligation was allegedly
13
      incurred to Swedish Hospital First Hill by Plaintiff.
14
15       21.    The Swedish Hospital First Hill obligation arose out of transactions in
16
      which money, property, insurance or services which are the subject of the
17
18
      transactions were primarily for personal, family or household purposes,

19    specifically medical services.
20
         22.    The alleged Swedish Hospital First Hill obligation is a “debt” as
21
22    defined by 15 U.S.C. §1692a(5).
23
         23.    Swedish Hospital First Hill is a “creditor” as defined by 15 U.S.C.
24
25
      §1692a(4).

26       24.    Defendant OOI was contracted by Swedish Hospital First Hill to
27
      collect the alleged debt.
28
        COMPLAINT                      8                             Brubaker Law Group PLLC
                                                                               14506 NE 184th Pl
                                                                         Woodinville, WA 98072
                                                                                   206-335-8746
                                                                  michael@brubakerlawgroup.com
     Case 2:21-cv-00796-JCC Document 1 Filed 06/11/21 Page 9 of 16




 1       25.    Defendants collect and attempt to collect debts incurred or alleged to
 2
      have been incurred for personal, family or household purposes on behalf of
 3
 4
      creditors using the United States Postal Services, telephone and internet.

 5                     Violation I – November 23, 2020 Collection Letter
 6
         26.    On or about November 23, 2020, Defendant OOI sent Plaintiff an
 7
 8    initial collection letter (the “Letter”) regarding the alleged debt currently owed.
 9
      See Exhibit A.
10
11
         27.    When a debt collector solicits payment from a consumer, it must,

12    within five days of an initial communication
13
         (1) the amount of the debt;
14
15       (2) the name of the creditor to whom the debt is owed;
16
         (3) a statement that unless the consumer, within thirty days after receipt of
17
18
         the notice, disputes the validity of the debt, or any portion thereof, the debt

19       will be assumed to be valid by the debt collector;
20
         (4) a statement that if the consumer notifies the debt collector in writing
21
22       within the thirty-day period that the debt, or any portion thereof, is disputed,
23
         the debt collector will obtain verification of the debt or a copy of the
24
25
         judgment against the consumer and a copy of such verification or judgment

26       will be mailed to the consumer by the debt collector; and
27
28
        COMPLAINT                      9                            Brubaker Law Group PLLC
                                                                              14506 NE 184th Pl
                                                                        Woodinville, WA 98072
                                                                                  206-335-8746
                                                                 michael@brubakerlawgroup.com
     Case 2:21-cv-00796-JCC Document 1 Filed 06/11/21 Page 10 of 16




 1       (5) a statement that, upon the consumer's written request within the thirty-
 2
         day period, the debt collector will provide the consumer with the name and
 3
 4
         address of the original creditor, if different from the current creditor. 15

 5       U.S.C. § 1692g(a).
 6
 7       28.    The letter states: “Unless you notify OOI within thirty (30) days after
 8
      receiving this notice that you dispute the validity of this debt, or any portion
 9
10    thereof, this office will assume this debt is valid. If you notify OOI in writing
11
      within thirty (30) days from receiving this notice that you dispute the validity of
12
13
      this debt, or any portion thereof, this office will obtain verification of the debt

14    or obtain a copy of a judgment and mail you a copy of such judgment or
15
      verification. OOI shall provide you with the name and address of the original
16
17    creditor, if different from the current creditor, upon your request in writing to
18
      this office within thirty (30) days after receiving this notice.”
19
20
           29. Under 15 U.S.C. § 1692g(a)(5) the debt collector must provide a

21      statement that, upon the consumer's written request within the thirty-day
22
        period, the debt collector will provide the consumer with the name and
23
24      address of the original creditor, if different from the current creditor.
25
         30.    Defendant’s letter does not provide that statement.
26
27
28
        COMPLAINT                     10                              Brubaker Law Group PLLC
                                                                              14506 NE 184th Pl
                                                                         Woodinville, WA 98072
                                                                                  206-335-8746
                                                                  michael@brubakerlawgroup.com
     Case 2:21-cv-00796-JCC Document 1 Filed 06/11/21 Page 11 of 16




 1       31.    Defendant’s letter states that they will provide the name and address of
 2
      the original creditor if Plaintiff requests in writing, but continues that the
 3
 4
      information regarding the creditor will be provided by Defendant within 30 days

 5    after receiving the notice.
 6
         32.    The statement does not say that Defendant will provide the information
 7
 8    if Plaintiff’s written request is within 30 days of receipt of the notice as the law
 9
      requires, rather it states that upon written request (without specifying a time
10
11
      period), the information will be provided within 30 days after receiving this

12    notice by Defendant.
13
         33.    The 30-day time period is the time allowed for Plaintiff to make a
14
15    written request and not the amount of time in which Defendant is to provide the
16
      information.
17
18
         34.    This statement is false and deceptive because Defendant has no

19    obligation to provide the information requested within thirty days of receiving
20
      the notice, rather the Plaintiff has thirty days to make the written request.
21
22       35.    This statement could easily confuse and deceive the least sophisticated
23
      consumer to believe that there is no time period in which they must make a
24
25
      written request for the name and address of the original creditor and that

26    Defendant will send that information within thirty days after receiving the notice.
27
28
        COMPLAINT                    11                              Brubaker Law Group PLLC
                                                                             14506 NE 184th Pl
                                                                        Woodinville, WA 98072
                                                                                 206-335-8746
                                                                 michael@brubakerlawgroup.com
     Case 2:21-cv-00796-JCC Document 1 Filed 06/11/21 Page 12 of 16




 1       36.    A collection notice is deceptive when it can reasonably read to have
 2
      two or more different meanings one of which is inaccurate.
 3
 4
         37.    The Defendants have failed to provide the consumer with a statutorily

 5    compliant initial communication letter.
 6
         38.    Plaintiff has suffered an informational injury as she was not provided
 7
 8    with the information statutorily required to be included in the initial
 9
      communication letter from Defendant.
10
11
         39.    As a result, Plaintiff could not make an informed decision regarding her

12    rights and options involving the alleged debt.
13
         40.    As a result of Defendant's deceptive, misleading and unfair debt
14
15    collection practices, Plaintiff has been damaged.
16
                              COUNT I
17   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15
18
                         U.S.C. §1692e et seq.

19       41.    Plaintiff repeats, reiterates and incorporates the allegations contained in
20
      paragraphs above herein with the same force and effect as if the same were set
21
22    forth at length herein.
23       42.    Defendant’s debt collection efforts attempted and/or directed towards
24
      the Plaintiff violated various provisions of the FDCPA, including but not limited
25
26    to 15 U.S.C. § 1692e.
27
28
        COMPLAINT                    12                              Brubaker Law Group PLLC
                                                                             14506 NE 184th Pl
                                                                        Woodinville, WA 98072
                                                                                 206-335-8746
                                                                 michael@brubakerlawgroup.com
     Case 2:21-cv-00796-JCC Document 1 Filed 06/11/21 Page 13 of 16




 1       43.    Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false,
 2
      deceptive, or misleading representation or means in connection with the
 3
 4
      collection of any debt.

 5       44.    Defendant violated said section by:
 6
                a. Making a false and misleading representation in violation of
 7
 8                 §1692e(10).
 9
         45.    By reason thereof, Defendant is liable to Plaintiff for judgment that
10
11
      Defendant's conduct violated Section 1692e et seq. of the FDCPA, actual

12    damages, statutory damages, costs and attorneys’ fees.
13
14                              COUNT II
15         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES
                         ACT 15 U.S.C. §1692g et seq.
16
17       46.    Plaintiff repeats, reiterates and incorporates the allegations contained
18    in paragraphs above herein with the same force and effect as if the same were
19
      set forth at length herein.
20
21       47.    Defendant’s debt collection efforts attempted and/or directed towards
22
      the Plaintiff violated various provisions of the FDCPA, including but not
23
24    limited to 15 U.S.C. § 1692g.
25       48.     Pursuant to 15 USC §1692g, a debt collector:
26
27
28
        COMPLAINT                     13                            Brubaker Law Group PLLC
                                                                            14506 NE 184th Pl
                                                                       Woodinville, WA 98072
                                                                                206-335-8746
                                                                michael@brubakerlawgroup.com
     Case 2:21-cv-00796-JCC Document 1 Filed 06/11/21 Page 14 of 16




 1             Within five days after the initial communication with a consumer in
 2
         connection with the collection of any debt, a debt collector shall, unless the
 3
 4
         following information is contained in the initial communication or the

 5       consumer has paid the debt, send the consumer a written notice containing –
 6
 7                   1. The amount of the debt;
 8
                     2. The name of the creditor to whom the debt is owed;
 9
10                   3. A statement that unless the consumer, within thirty days
11
                         after receipt of the notice, disputes the validity of the debt,
12
13
                         or any portion thereof, the debt will be assumed to be valid

14                       by the debt-collector;
15
                     4. A statement that the consumer notifies the debt collector in
16
17                       writing within thirty-day period that the debt, or any portion
18
                         thereof, is disputed, the debt collector will obtain
19
20
                         verification of the debt or a copy of a judgment against the

21                       consumer and a copy of such verification or judgment will
22
                         be mailed to the consumer by the debt collector; and
23
24                   5. A statement that, upon the consumer’s written request within
25
                         the thirty-day period, the debt collector will provide the
26
27
28
        COMPLAINT                   14                               Brubaker Law Group PLLC
                                                                             14506 NE 184th Pl
                                                                        Woodinville, WA 98072
                                                                                 206-335-8746
                                                                 michael@brubakerlawgroup.com
      Case 2:21-cv-00796-JCC Document 1 Filed 06/11/21 Page 15 of 16




 1                          consumer with the name and address of the original creditor,
 2
                            if different from the current creditor.
 3
 4
           49.    The Defendant violated 15 U.S.C. §1692g, by not providing the
 5
 6      proper statutory discourses under §1692g.

 7         50.     By reason thereof, Defendant is liable to Plaintiff for judgment that
 8
        Defendant's conduct violated Section 1692g et seq. of the FDCPA, actual
 9
10      damages, statutory damages, costs and attorneys’ fees.
11
12                              DEMAND FOR TRIAL BY JURY
13
14         51.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff
15
        hereby requests a trial by jury on all issues so triable.
16
17
18
19                                   PRAYER FOR RELIEF

20   WHEREFORE, Plaintiff Amber Romo, individually and on behalf of all others
21
     similarly situated, demands judgment from Defendant OOI as follows:
22
23
           1.     Declaring that this action is properly maintainable as a Class Action
24
25      and certifying Plaintiff as Class representative, and Michael Brubaker, Esq. as
26
        Class Counsel;
27
28         2.     Awarding Plaintiff and the Class statutory damages;
          COMPLAINT                     15                                Brubaker Law Group PLLC
                                                                                  14506 NE 184th Pl
                                                                             Woodinville, WA 98072
                                                                                      206-335-8746
                                                                      michael@brubakerlawgroup.com
      Case 2:21-cv-00796-JCC Document 1 Filed 06/11/21 Page 16 of 16




 1        3.    Awarding Plaintiff and the Class actual damages;
 2
          4.    Awarding Plaintiff costs of this Action, including reasonable
 3
 4
       attorneys’ fees and expenses;

 5        5.    Awarding pre-judgment interest and post-judgment interest; and
 6
          6.    Awarding Plaintiff and the Class such other and further relief as this
 7
 8     Court may deem just and proper.
 9
10   DATED this 9th day of June, 2021.
11
12                                                            Respectfully submitted,
                                                              By: _/s Michael
13
                                                              Brubaker
14                                                            Michael Brubaker,
15                                                            WSBA #49804
                                                              Brubaker Law Group
16                                                            PLLC
17                                                            14506 NE 184th Pl
                                                              Woodinville, WA 98072
18                                                            (206) 335-8746
19                                                            michael@brubakerlawgr
                                                              oup.com
20
21
22
23
24
25
26
27
28
         COMPLAINT                     16                           Brubaker Law Group PLLC
                                                                            14506 NE 184th Pl
                                                                       Woodinville, WA 98072
                                                                                206-335-8746
                                                                michael@brubakerlawgroup.com
